         Case 18-03366 Document 11 Filed in TXSB on 03/05/19 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


IN RE:                                               §       CASE NUMBER 16-34028
                                                     §
NORTHSTAR OFFSHORE                                   §
GROUP, L.L.C.,                                       §
        DEBTOR.                                      §       CHAPTER 11
                                                     §
                                                     §
JAMES KATCHADURIAN,                                  §
LITIGATION TRUSTEE                                   §
        PLAINTIFF,                                   §       ADVERSARY NO. 18-03366
                                                     §
       V.                                            §
                                                     §
BP ENERGY COMPANY,                                   §
        DEFENDANT.                                   §

                NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

       Plaintiff, James Katchadurian, gives notice of appearance of Tony Draper as counsel

authorized to appear on his behalf for the Rule 26(f) Conference and possibly other future

matters. Mr. Draper’s information is as follows:

                                         Tony Draper
                                    Texas Bar No. 00798156
                                Walker, Wilcox & Matousek, LLP
                                     1001 McKinney Street
                                          Suite 2000
                                     Houston, Texas 77002
                                    713-654-8001 telephone
                                    713-343-6571 facsimile
                                  tdraper@wwmlawyers.com


       It may be necessary for Mr. Draper to appear in place of the Trustee’s attorney, Kelly

Prather, at the Rule 26(f) Conferences because she is on-call for a jury trial in Cause No. 2014-

41620; Crawford Electric v. Ganesh Charturthi LLC filed in the 165th Judicial District of Harris
        Case 18-03366 Document 11 Filed in TXSB on 03/05/19 Page 2 of 2




County, Texas. Thus, Ms. Prather may not be available to attend the conferences which are

scheduled for 11:00 a.m. on Wednesday, March 6, 2019.

       Mr. Draper and Ms. Prather have conferred on the facts of this adversary proceeding.

Mr. Draper has authority to bind the plaintiff at the conference.

Dated: March 5, 2019.

                                              Respectfully submitted,

                                              By: /s/ Kelly Greenwood Prather
                                              Kelly Greenwood Prather
                                              TBN: 00796670;
                                              So. Dist. of Texas No: 21829
                                              The Greenwood Prather Law Firm, PLLC
                                              2009 North Durham Drive
                                              Houston, Texas 77008
                                              Telephone: (713) 333-3200
                                              Facsimile: (713) 621-1449
                                              E-Mail: kgreenwood@midtownlegal.com


                                              By:    /s/ Tony Draper
                                              Tony Draper
                                              TBN: 00798156
                                              So. Dist. of Texas No.: 24352
                                              Walker, Wilcox & Matousek, LLP
                                              1001 McKinney Street
                                              Suite 2000
                                              Houston, Texas 77002
                                              Telephone (713) 654-8001
                                              Facsimile 713-343-6571
                                              tdraper@wwmlawyers.com


                                              Attorneys for James Katchadurian, Litigation
                                              Trustee for the Litigation Trust of Northstar
                                              Offshore Group LLC




                                                 2
